Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 5, 32, 33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


For claims 5, 32, 33, the applicant argues on page 8-9, that the newly amended claim limitations of are not taught by Jung et al:
“A Wireless Local Area Network (WLAN) communications apparatus comprising:a transceiver and at least one processor, wherein the at least one processor is configured to control the transceiver to report, to a radio access network (RAN) node and based on a request from the RAN node, information representing a proportion of time that is available to be utilized for a RAN-WLAN aggregation service “

The examiner respectfully disagrees. Newly cited teachings of Jung disclose the above features as following:
For claim 5, Jung discloses A Wireless Local Area Network (WLAN) communications apparatus (see fig. 8; 1300; fig. 12; 1100; col 15 lines 5-10, 15-20; UE / station can communicate with WLAN network) comprising:a transceiver (see fig. 12; RF unit 1130; col 19 line 25-30; RF unit used to transceiver) and at least one processor (see fig. 12; processor 1110; col 19 line 20-25; processor for controlling device including RF Unit 1130 of fig. 12), wherein the at least one processor is configured to control the transceiver (see fig. 12; processor 1110; col 19 line 20-25; processor for controlling device to implement methods / transmission including the ones made RF Unit 1130) to report, to a radio access network (RAN) node (see col 17 lines 45-48 & lines 60-62; UE transmits report, regarding bearer that is offloaded to WLAN, to a base station)  and based on a request from the RAN node (see fig. 5, S510; fig. 6; S610; col 2. lines 26-29; col.  9 lines 41-45; the messages requesting / re-establishing (fig. 5, S510; fig. 6; S610) a radio bearer that is offloaded to a WLAN is a also a request to report on problems / events regarding the bearer to the base station, because only for those bearers is the reports sent from the UE) 

 information representing a proportion of time that is available to be utilized for a RAN-WLAN aggregation service (see col. 2 lines 29-34, col. 16 lines 21-25 and col 17 lines 40-45 & lines 61-67; the report includes availability / achievable WLAN data rates and utilizations (e.g. if above / below a threshold) that can be used in LTE bearers that are offloaded (corresponding to “RAN-WLAN aggregation service”) are proportions of the channel time that is available (e.g. unavailability indicates that a zero proportion of time is available).
The above is also valid for similar claims 32, 33. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 5, 32, 33 are is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jung et al. (US 9894550 B2).

For claim 5, Jung discloses A Wireless Local Area Network (WLAN) communications apparatus (see fig. 8; 1300; fig. 12; 1100; col 15 lines 5-10, 15-20; UE / station can communicate with WLAN network) comprising:[AltContent: rect]a transceiver (see fig. 12; RF unit 1130; col 19 line 25-30; RF unit used to transceiver) and at least one processor (see fig. 12; processor 1110; col 19 line 20-25; processor for controlling device including RF Unit 1130 of fig. 12), wherein the at least one processor is configured to control the transceiver (see fig. 12; processor 1110; col 19 line 20-25; processor for controlling device to implement methods / transmission including the ones made RF Unit 1130) to report, to a radio access network (RAN) node (see col 17 lines 45-48 & lines 60-62; UE transmits report, regarding bearer that is offloaded to WLAN, to a base station)  and based on a request from the RAN node (see fig. 5, S510; fig. 6; S610; col 2. lines 26-29; col.  9 lines 41-45; the messages requesting / re-establishing (fig. 5, S510; fig. 6; S610) a radio bearer that is offloaded to a WLAN is a also a request to report on problems / events regarding the bearer to the base station, because only for those bearers is the reports sent from the UE) 

 information representing a proportion of time that is available to be utilized for a RAN-WLAN aggregation service (see col. 2 lines 29-34, col. 16 lines 21-25 and col 17 lines 40-45 & lines 61-67; the report includes availability / achievable WLAN data rates and utilizations (e.g. if above / below a threshold) that can be used in LTE bearers that are offloaded (corresponding to “RAN-WLAN aggregation service”) are proportions of the channel time that is available (e.g. unavailability indicates that a zero proportion of time is available).

For claim 32, Jung discloses A method performed by a Wireless Local Area Network (WLAN) communications apparatus (see fig. 8; 1300; fig. 12; 1100; col 15 lines 5-10, 15-20; UE / station can communicate with WLAN network)

 reporting, to a radio access network (RAN) node (see col 17 lines 45-48 & lines 60-62; UE transmits report, regarding bearer that is offloaded to WLAN, to a base station) and based on a request from the RAN node (see fig. 5, S510; fig. 6; S610; col 2. lines 26-29; col.  9 lines 41-45; the messages requesting / re-establishing (fig. 5, S510; fig. 6; S610) a radio bearer that is offloaded to a WLAN is a also a request to report on problems / events regarding the bearer to the base station, because only for those bearers is the reports sent from the UE) 

 information representing a proportion of time that is available to be utilized for a RAN-WLAN aggregation service (see col. 2 lines 29-34, col. 16 lines 21-25 and col 17 lines 40-45 & lines 61-67; the report includes availability / achievable WLAN data rates and utilizations (e.g. if above / below a threshold) that can be used in LTE bearers that are offloaded (corresponding to “RAN-WLAN aggregation service”) are proportions of the channel time that is available (e.g. unavailability indicates that a zero proportion of time is available).
For claim 33, Jung discloses A method performed by a radio access network (RAN) node  (see fig. 8; BS 1/2; col 14 lines 65-67, base station 1 / 2),

 the method comprising: transmitting, to a Wireless Local Area Network (WLAN) communications apparatus (see fig. 8; 1300; fig. 12; 1100; col 15 lines 5-10, 15-20; UE / station can communicate with WLAN network), a request, (see fig. 5, S510; fig. 6; S610; col 2. lines 26-29; col.  9 lines 41-45; the messages requesting / re-establishing (fig. 5, S510; fig. 6; S610) a radio bearer that is offloaded to a WLAN is a also a request to report on problems / events regarding the bearer to the base station, because only for those bearers is the reports sent from the UE); and receiving, from the WLAN communications apparatus (see col 17 lines 45-48 & lines 60-62; UE transmits report, regarding bearer that is offloaded to WLAN, to a base station) and based on  the request, (see fig. 5, S510; fig. 6; S610; col 2. lines 26-29; col.  9 lines 41-45; the messages requesting / re-establishing (fig. 5, S510; fig. 6; S610) a radio bearer that is offloaded to a WLAN is a also a request to report on problems / events regarding the bearer to the base station, because only for those bearers is the reports sent from the UE) 
information representing a proportion of time that is available to be utilized for a RAN- WLAN aggregation service (see col. 2 lines 29-34, col. 16 lines 21-25 and col 17 lines 40-45 & lines 61-67; the report includes availability / achievable WLAN data rates and utilizations (e.g. if above / below a threshold) that can be used in LTE bearers that are offloaded (corresponding to “RAN-WLAN aggregation service”) are proportions of the channel time that is available (e.g. unavailability indicates that a zero proportion of time is available).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	
	Sirotkin; Alexander	US 20140092828 A1	OS LEVEL WLAN/CELLULAR AGGREGATION FOR INTEGRATED FEMTO AND AP DEPLOYMENTS
	FACCIN; Stefano et al.	US 20150334724 A1	TECHNIQUES FOR MANAGING WIRELESS NETWORK CONNECTIONS FOR TRAFFIC AGGREGATION
	WAKABAYASHI; Hideji	US 20190261265 A1	COMMUNICATIONS SYSTEM, INFRASTRUCTURE EQUIPMENT, COMMUNICATION TERMINAL AND METHOD
	SHAN; Changhong et al.	US 20190342851 A1	TECHNOLOGIES TO AUTHORIZE USER EQUIPMENT USE OF LOCAL AREA DATA NETWORK FEATURES AND CONTROL THE SIZE OF LOCAL AREA DATA NETWORK INFORMATION IN ACCESS AND MOBILITY MANAGEMENT FUNCTION

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                                                    
                                                                                                                                                                                                        Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENAN CEHIC whose telephone number is (571)270-3120. The examiner can normally be reached Thursday and Friday of first week/ Monday and Tuesday of second week 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kenan Cehic/Examiner, Art Unit 2413    

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413